DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 10/22/2021 has been entered and made of record. 
Double patenting rejection is maintained.
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this actions is made Final.
Claim objection is added in view of amendments.

Response to Arguments
Applicant's arguments filed on 10/22/2021 have been fully considered but they are not persuasive.
Examiner finds that the Bulzacki reference teaches the newly amended claim language. See detailed analysis below.
Bulzacki teaches capturing an image of multiple betting areas, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera;. (Bulzacki teaches optical classification of chips on a casino table. Figs. 5-7 shows images captured of multiple betting areas. In Fig. 6 and 7 a second betting area is positioned between the first betting area and the camera. See ¶ 0145-0147)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Bulzacki’s optical chip reading (which explicitly teaches .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  16/188,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:

a game recording device configured to record a state of chips piled up on the gaming table as an image by a camera; (claim 1)
a chip determining device including an artificial intelligence device configured to analyze the recorded image of the state of the chips to determine the numbers and kinds of chips bet by a player; and (claim 1)
a teaching device configured to input, in a case where it is determined that there is a doubt for an error in a determining result of the chip determining device, the image used for determination of the chip determining device and the correct numbers and correct kinds of the chips for the error as teaching data to the artificial intelligence device to allow the artificial intelligence device to perform learning. (claims 2 and 5)
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  16/480,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/480,113 teaches a chip recognizing and learning system in an amusement place having a gaming table, comprising: (claim 1)
a game recording device configured to record a state of chips piled up on the gaming table as an image by a camera; (claim 1)

a teaching device configured to input, in a case where it is determined that there is a doubt for an error in a determining result of the chip determining device, the image used for determination of the chip determining device and the correct numbers and correct kinds of the chips for the error as teaching data to the artificial intelligence device to allow the artificial intelligence device to perform learning. (claim 1)
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 should be amended as follows “…wherein a first set of betting areas of the multiple betting areas…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”) and Bulzacki (US PGPub 2017/0161987).
Regarding claim 1, Hill discloses a chip recognizing and learning system associated with an amusement place having a gaming table, the chip recognizing and learning system (Hill teaches a system for imaging casino chips on a casino table in order to recognize and classify their denominations and number), comprising: 
a camera configured to capture an image of the gaming table from above and at an angle so that the image includes a plurality of stacks of the chips bet on the gaming table by a player; (¶ 0047 teaches imaging stacks of chips on a casino table. The image in Fig. 3 as well as the diagram in Fig. 1 and ¶ 0037 make clear that the camera 140 is capturing images from above the table 104.)
and at least one processor (¶ 0036), wherein the at least one processor is configured to:
and at least one processor, configured to: execute an artificial intelligence program to analyze the image, of the chips in the plurality of chip stacks on the gaming table to determine numbers and kinds of the chips; and (¶ 0109 teaches using a neural 
use, as teaching data for the artificial intelligence program to learn, one or more images associated with an error in the determination of the numbers or kinds of chips to thereby increase teaching data learned by the artificial intelligence program, the teaching data teaching data further including correct numbers and correct kinds of chips associated with the one or more images.  (¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” ¶ 0130 teaches that the training happens on the basis of there an association with an error.)
In the field of machine learning algorithms, Srivastava teaches using new teaching data for the artificial intelligence program to learn, one or more data associated with an error in the determination to thereby increase teaching data learned by the artificial intelligence program, the new teaching data teaching data further including correct labels associated with the one or more data. (See Figure on pg. 3 and discussion of the example in the bottom paragraph of pg. 5, “Once, we have the actual response of the target variable [the ground truth label], we now send a feedback on the weights of all the parameters [initiate learning by inputting the data as learning data] . . .  For every right prediction, we will keep the weight of the predictor same. While for every wrong prediction, we divide the weight of the predictor by 1.2 (learning rate).” That is, the example initiates the learning in response to a determination of error.)

In the field of automated casino chip tracking Bulzacki teaches capturing an image of multiple betting areas, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera;. (Bulzacki teaches optical classification of chips on a casino table. Figs. 5-7 shows images captured of multiple betting areas. In Fig. 6 and 7 a second betting area is positioned between the first betting area and the camera. See ¶ 0145-0147)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Bulzacki’s optical chip reading (which explicitly teaches capturing multiple betting areas with one image). Hill and Bulzacki both teach classifying 
Regarding claim 4, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the at least one processor is configured to:
use the obtained image to determine kinds and numbers of chips in a chip tray included in the gaming table and to perform the identification of the kinds, and the number of the chips bet by the player and an identification of positions of the chips bet by the player respectively for each of a plurality of players in a game performed on the gaming table from the obtained image (See rejection of claim 1 regarding determining chips bet by each player on the table. ¶ 0043 teaches determining the contents of the dealers chip tray.) 
determine an actual total amount of the chips in the chip tray when retrieval of all losing chips bet by the player ends, calculate a necessary total amount of the chips in the chip tray by adding an increased amount of the chip tray in the game calculated from the kinds and the numbers of the chips bet by a losing one of the players to the total amount of the chips in the chip tray before settlement of each game on the basis of the identification that is based on the image, compare the necessary total amount of the 
Regarding claim 6, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the at least one processor is configured to use, for the calculation of the necessary total amount, including determining the actual total amount of the chips in the chip tray from the image, an artificial intelligence that is different from the artificial intelligence program that is executed to determine the numbers and kinds of the chips bet by the player. (As above, Hill teaches reconciling the chip count on the table and in the chip tray to determine the correct value of chips and when an error has occurred, Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, the invention can calculate an expected value of the chips that should be in the chip tray. Step 220 compares the actual amount to the expected amount. If there's a mismatch between these amounts, the invention can alert the dealer or supervisor to investigate.”)
Regarding claim 7, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the game recording device records the image acquired from the camera after giving, to the image, an index, a time, or a tag 
Regarding claim 8, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the chip determining device is capable of determining the kinds, the numbers, and the positions of the bet chips (See rejection of claim 1) even when some of a plurality of chips put on the gaming table are partially or entirely hidden due to a blind spot of the camera. (Bulzacki teaches optical classification of chips on a casino table. Bulzacki ¶ 0143-0144 teach optical classification of chips on a casino table in partially obstructed conditions.)
Regarding claim 9, the above combination discloses the chip recognizing and learning method in an amusement place having a gaming table (see rejection of claim 1), comprising:
executing an artificial intelligence program to analyze an image, obtained from a camera, of chips piled up on the gaming table to determine numbers and kinds of chips bet by a player, wherein the camera is configured to capture an image of multiple betting areas of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera; and (see rejection of claim 1)
using, as new teaching data for the artificial intelligence program to learn, one or more images associated with an error in the determination of the numbers or kinds of 
Regarding claim 10, the above combination discloses the chip recognizing and learning system in an amusement place having a gaming table, comprising: (see rejection of claim 1)
a camera configured to capture an image of multiple betting areas of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera; and (see rejection of claim 1)
least one processor, wherein the at least one processor is configured to: (see rejection of claim 1)
execute an artificial intelligence program to analyze an image, obtained from of the camera, of a state of chips piled up on the gaming table to identify  numbers and kinds of chips bet by a player; and (see rejection of claim 1)
respond to a determination  that the identification  is correct by inputting the image and the identified numbers and kinds of the chips as teaching data to the artificial intelligence program  to allow the artificial intelligence program  to perform learning. (see rejection of claim 1)
Regarding claim 11, the above combination discloses the chip recognizing and learning system in an amusement place having a gaming table, comprising: (see rejection of claim 1)

at least one processor configured to  execute an artificial intelligence program  to analyze an image, obtained from the camera, of the chips in a plurality of chip stacks on the gaming table to determine numbers and kinds of chips, wherein, in a case where the identification  is determined to be correct, the artificial intelligence program  receives the image used for identification and the identified numbers and kinds of the chips as teaching data and performs learning based on the received image and numbers and kinds of the chips. (see rejection of claim 1)
Claims 12, 14 and 15 are system claims dependent on claim 10, corresponding to claims 4, 6 and 7. Claim limitations are rejected similarly, see detailed analysis above.
Claim 16 is system claim dependent on claim 10, corresponding to claim 8. Claim limitations are rejected similarly, see detailed analysis above.  
Regarding claim 17, the above combination discloses the chip recognizing and learning method in an amusement place having a gaming table, comprising: (see rejection of claim 1)
executing an artificial intelligence program to analyze an image, obtained from a camera, of chips piled up on the gaming table to determine numbers and kinds of chips, wherein the camera is configured to capture an image of multiple betting areas of the 
responding to a determination that the identification is correct by inputting the image and the identified numbers and kinds of the chips as teaching data to the artificial intelligence program to allow the artificial intelligence program to perform learning. (see rejection of claim 1)
Regarding claim 18, the above combination discloses the chip recognizing and learning system according to claim 1, wherein: the plurality of chip stacks include a first chip stack positioned in the first betting area and a second chip stack positioned in the second betting area; and (Bulzacki Figs. 5-7 shows images captured of multiple betting areas each with its own chip stack. See ¶ 0145-0147)
the camera is positioned above a top chip of the first chip stack and above a top chip of the second chip stack. (Bulzacki Figs. 5-7 shows the camera positioned above the top chips of the chip stack. See ¶ 0145-0147)
Regarding claim 20, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the camera configured to capture the image from above and at the angle, is configured to capture the image so that the image includes a top surface of a top chip of at least one stack of the plurality of stacks. (Bulzacki Figs. 5-7 shows the camera positioned from above and at the angle with respect to the chip stacks and the image includes top surface of a top chip. See especially Figs. 6 and 7. See ¶ 0145-0147)
claim 21, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the at least one processor is further configured to, for each stack of the plurality of stacks, determine which betting area of the multiple betting areas includes the stack. (See Bulzacki ¶ 0145-0147.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”), Bulzacki (US PGPub 2017/0161987) and Online Machine Learning (Wikipedia: the free encyclopedia).
Regarding claim 2, the above combination discloses the chip recognizing and learning system according to claim 1, but not the remaining limitations. 
In the field of machine learning algorithms, Online Machine Learning teaches that in a case where it is determined that the determining result is correct, the at least one processor is further configured to input one or more images used for the determination and the 102001748.12 / 16US 15/877,453ANPL.P0048US/1001013768 Response to Final Action dated Oct. 29, 2020 numbers and kinds of chips of the determination as teaching data to the artificial intelligence device to allow the artificial intelligence device to perform learning. (¶ 3 teaches machine learning by selecting a function which minimizes the loss between the predicted output and the actual correct output, given an input. This learning process uses both incorrect and correct predictions to learn the function. Also see Hill’s teaching in the rejection of claim 1, which includes learning based on the number and kind of casino chips.)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s machine learning-based chip classification with Online Machine Learning’s .

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”), Bulzacki (US PGPub 2017/0161987) and Walker (US PGPub 2006/0287068)
Regarding claim 5, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the control device determines the actual total amount of the chips in the chip tray, but not the remaining limitations (See rejection of claim 4)
In the field of automated casino chip tracking Walker teaches monitoring chips in the chip tray based on radio frequency identifications (RFIDs) provided in the chips. (¶ 0135 teaches using RFID tags in casino chips and monitoring them in the chip tray, “the 
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Walker’s RFID chip reading. Hill teaches classifying casino chips using optical imaging. Walker teaches using RFID technology to monitor casino chips. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used approach for casino chip monitoring to Hill’s system which is already monitoring casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 13 is system claim dependent on claim 10, corresponding to claim 5. Claim limitations are rejected similarly, see detailed analysis above.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”), Bulzacki (US PGPub 2017/0161987) and D'Ambrosio (US Pat. No. 7,419,160)
 Regarding claim 19, the above combination discloses the chip recognizing and learning system according to claim 1, but not the remaining limitations. 
In the field of casino games D'Ambrosio teaches that first set of betting areas of the multiple betting areas correspond to a first player position at the gaming table, the first set of betting areas arranged on the gaming table in series between the first player 
It would have been obvious to one of ordinary skill in the art to have combined the above combination casino game chip reading system with D'Ambrosio’s casino game. Hill teaches classifying casino chips using optical imaging. Bulzacki teaches classifying casino chips using optical imaging across a set up multiple betting area and specifically teaches doing so for the casino game baccarat (¶ 0223). Bulzacki doesn’t explicitly show how a game of baccarat is set up. D'Ambrosio simply provides a teaching for the well-known and widely-used baccarat game in which a set of betting areas are arranged in series between the player and the dealer. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.


Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661